Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-19-00025-CR

                                Guillermo CAPETILLO,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                 From the 49th Judicial District Court, Webb County, Texas
                          Trial Court No. 2017-CRB-000381-D1
                           Honorable Joe Lopez, Judge Presiding

 BEFORE CHIEF JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED September 30, 2020.


                                             _____________________________
                                             Liza A. Rodriguez, Justice